COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-427-CR
 
SONEXAY KONGXAYSY                                                        APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM THE 
297TH DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        On September 29, 2003, Appellant Sonexay Kongxaysy pleaded guilty 
to delivery of a controlled substance of between four and four hundred grams.  
Pursuant to a plea bargain agreement, Appellant was sentenced to ten years’ 
confinement.  On that same day, the trial court entered its certification of 
Appellant’s right to appeal in accordance with Rule 25.2(a)(2).  Tex. R. App. P. 
25.2(a)(2).  The certification states that this “is a plea-bargain case, and the 
defendant has NO right of appeal.”  
        On October 9, 2003, Appellant filed a notice of appeal.  On October 21, 
2003, we notified Appellant’s counsel that the certification indicating his client 
had no right to appeal had been filed in this court and that this appeal would be 
dismissed unless Appellant or any party desiring to continue the appeal filed a 
response showing grounds for continuing the appeal.  See Tex. R. App. P. 
25.2(d), 44.3.  We have received no response to our notification.
        Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those 
matters that were raised by written motion filed and ruled on before trial or to 
those cases where the Appellant obtained the trial court’s permission to appeal.  
See Tex. R. App. P. 25.2(a)(2)(A),(B).  According to the trial court’s certification, 
neither of these circumstances apply because it states that there is no right to 
appeal.
        Because Appellant had no right to appeal, we dismiss this appeal.  
                                                                  PER CURIAM
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: November 20, 2003